DLD-093                                                      NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                   ___________

                                        No. 13-4083
                                        ___________

                            BARTHOLOMEW S. UWALAKA,
                                                 Appellant
                                      v.

         STATE OF NEW JERSEY; GEORGE BURGERS; MATTHEW D. ORIA;
        ROBERT POPKIN; ROBERT CHECCHI; DOES 1-12; DONALD MAGNUS;
                    TIMOTHY BALLARD; GERALD SUOZZO
                    ____________________________________

           On Appeal from the United States District for the District of New Jersey
                                (D.C. Civil No. 04-cv-02973)
                        District Judge: Honorable Freda L. Wolfson
                       ____________________________________

           Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
           or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     December 5, 2013
           Before: SMITH, HARDIMAN and VAN ANTWERPEN, Circuit Judges

                              (Opinion filed: January 10, 2014)
                                         _________

                                         OPINION
                                         _________

PER CURIAM

      Bartholomew Uwalaka appeals the District Court’s order denying his motion to reopen

his District Court proceedings. For the reasons below, we will summarily affirm the District

Court’s order.



                                              1
      The procedural history of this case and the details of Uwalaka’s claims are well known

to the parties and need not be discussed at length. Briefly, Uwalaka filed a complaint in June

2004 alleging employment discrimination and violations of his constitutional rights. In August

2006, the case was dismissed for lack of prosecution. In March 2013, Uwalaka filed a motion

to reopen the case. In his motion to reopen, he addressed the District Court’s reasoning in its

dismissing of the matter several years earlier. He alleged that between 2005 and 2012, his

home was continually searched by unknown agents of the defendants who removed court

papers and evidence in an effort to intimidate him from attending the proceedings in his case.

He stated that he was hospitalized several times during this time period. The District Court

concluded that Uwalaka had not shown extraordinary circumstances and denied the motion to

reopen. Uwalaka filed a notice of appeal.

      We have jurisdiction under 28 U.S.C. § 1291. Disposition of a motion under Rule 60(b)

is within the discretion of the trial court, and we review the ruling only for an abuse of that

discretion. Hodge v. Hodge, 621 F.2d 590, 593 (3d Cir. 1980). A Rule 60(b) motion may not

be used as a substitute for an appeal. Legal error, without more, is not a basis for granting a

Rule 60(b) motion. Smith v. Evans, 853 F.2d 155, 158 (3d Cir. 1988). A litigant moving

under Rule 60(b)(6) must show “extraordinary circumstances” to justify reopening a final

judgment. Gonzalez v. Crosby, 545 U.S. 524, 536 (2005).

      On appeal, Uwalaka argues that he was ill, on medications, and in treatment from 2006

until 2013 and lacked the money to hire counsel.        The District Court did not abuse its

discretion in determining that Uwalaka’s allegations do not rise to the level of extraordinary

circumstances. His allegations of legal errors by the District Court are not grounds for a Rule

                                              2
60(b) motion. His newly-discovered evidence is not grounds for reopening as the motion is

untimely under Rule 60(b)(2). See Fed. R. Civ. P. 60(c)(1) (Rule 60(b) motion based on new

evidence must be filed within one year of judgment.)

      Summary action is appropriate if there is no substantial question presented in the appeal.

See Third Circuit LAR 27.4. For the above reasons, as well as those set forth by the District

Court, we will summarily affirm the District Court’s order. See Third Circuit I.O.P. 10.6.

Appellant’s motion for the appointment of counsel is denied.




                                              3